Citation Nr: 1234041	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  07-36 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for diabetes mellitus, including as due to herbicide agent (Agent Orange) exposure in service.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2009, the Veteran testified at a personal hearing before a Veterans Law Judge who is unavailable to participate in the decision on his appeal.  The issue on appeal was adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2011).  A copy of the transcript of that hearing is of record.  In correspondence received in April 2012 the Veteran declined the opportunity to testify at another hearing.

The Board reopened the Veteran's claim for entitlement to service connection for diabetes mellitus in October 2009 and remanded the case for additional development.  The case was remanded again for additional development in January 2011.  The requested development has been substantially completed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The Veteran's military duties are shown to have included visitation to the Republic of Vietnam during the period from January 1967 to February 1968.

3.  There is no affirmative evidence demonstrating the Veteran was not exposed to herbicides during visitation to the Republic of Vietnam and the medical evidence is in equipoise as to whether his diabetes mellitus, type II, was incurred as a result of Agent Orange exposure.


CONCLUSION OF LAW

Diabetes mellitus, type II, is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011), and as interpreted by the U. S. Court of Appeals for Veterans Claims (Court) have been fulfilled by information provided to the Veteran in letters dated in December 2004, December 2008, and in January 2011.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment and personnel records, service department reports, internet source information, VA examination and treatment reports, and the Veteran's statements and testimony in support of his claim.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (West 2002).

VA regulations provide that certain disorders, including type II diabetes mellitus, associated with herbicide agent exposure in service may be presumed service connected.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6).  

Evidence which may be considered in rebuttal of service incurrence of a disease will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  38 C.F.R. § 3.307(d)(1). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

In this case, service records show the Veteran served at Ching Chuan Kang Air Base, Taiwan, as an aircraft mechanic and aircraft maintenance specialist from January 1967 to February 1968.  Records also indicate that from January 1967 to July 1967 he was assigned to the 776th Troop Carrier Squadron.  In statements and personal hearing testimony in support of his claim the Veteran reported that his duties as a mechanic had required visitation numerous times to air bases in Da Nang and Cam Rahn Bay in the Republic of Vietnam aboard aircraft from his base in Taiwan.  G.E.E. also provided statements in support of the claim attesting that he had served with the Veteran in Taiwan and that the Veteran had "T.D.Y." several times to bases at Da Nang and Cam Rahn Bay.  A May 2010 report from the Air Force Historical Research Agency noted official histories revealed that deployments involving the 776th Troop Carrier Squadron to Vietnam took place, but that those histories did not list the names of the airmen deployed.

VA treatment records include diagnoses of type II diabetes mellitus.  Reports dated in September 1999, September 2008, and October 2008 noted a family medical history including the Veteran's father having been provided a diagnosis of diabetes at age 80.  In statements dated in November 2009 and February 2010 the Veteran's VA treating physician, M.H., M.D., noted the Veteran had treatment for type II diabetes mellitus, had service in Vietnam, and had exposure to Agent Orange.  It was further noted that it had been medically established that Agent Orange exposure can contribute to diabetes.  

In its January 2011 remand the Board found that reasonable doubt had been presented on the issue of whether or not the Veteran was an aircraft crew chief on multiple flight missions from Taiwan to Vietnam, with numerous hours spent in-country in Vietnam on layovers for those flights.  It was concluded that giving the benefit of the doubt to the Veteran in that regard, the Veteran was on the ground in Vietnam for a total of between 20 and 40 hours during all of his military service.  It was further noted that the Veteran was entitled to a presumption of Agent Orange exposure in service based upon those 20 to 40 hours of service on the ground in Vietnam, but that an additional examination was required, in essence, for an opinion as to whether his morbid obesity and health habits after service were intercurrent causes of his current diabetes mellitus.  

VA examination in February 2011 included a diagnosis of type II diabetes mellitus.  The examiner noted that the evidence demonstrated the Veteran had a positive family history of diabetes mellitus in his father and that the Veteran was morbidly obese at the time he received his diagnosis of diabetes mellitus.  It was the examiner's opinion that it was more likely than not that his type II diabetes mellitus was caused by or the result of his numerous risk factors and that there was no reason to suppose that his limited time spent in Vietnam with no evidence of any exposure to Agent Orange had anything to do with his later development of type II diabetes mellitus.  

In subsequent statements in support of his claim the Veteran disputed the reports that his father ever had diabetes.  

Based upon the evidence of record, the Board finds that the Veteran's military duties are shown to have included visitation to the Republic of Vietnam during the period from January 1967 to February 1968.  There is no affirmative evidence demonstrating he was not exposed to herbicides during such visitation.  The February 2011 VA examiner's statement that there was no evidence the Veteran was exposed to Agent Orange during his limited time in the Republic of Vietnam demonstrates no more than a lack or evidence of actual exposure rather than affirmative evidence of no exposure.  The examiner's statement is also inconsistent with the Board's February 2011 conclusion that the Veteran is presumed to have had exposure to Agent Orange during his visitation under VA regulations.  

The Board further finds that the medical evidence of record is in equipoise as to whether the Veteran's diabetes mellitus, type II, was incurred as a result of Agent Orange exposure.  Although the February 2011 VA examiner found it was more likely his type II diabetes mellitus was due to risk factors including a family history of diabetes mellitus and his post-service development of morbid obesity, the examiner improperly rejected the regulatory presumption for exposure to an herbicide agent for VA compensation purposes upon duties with any visitation to the Republic of Vietnam during the period from January 9, 1962, and ending on May 7, 1975.  While the November 2009 and February 2010 opinions of the Veteran's VA treating physician did not address the evidence indicating he had a family history of diabetes and risk factors associated with morbid obesity after service, the physician identified Agent Orange exposure as a likely contributing factor to his type II diabetes mellitus.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  As the evidence in this case is in equipoise as to whether the Veteran's type II diabetes mellitus was incurred as a result of exposure to Agent Orange during visitation to the Republic of Vietnam, affording the Veteran the benefit of all doubt service connection is presumed to have been so incurred.  The claim for entitlement to service connection is granted.


ORDER

Entitlement to service connection for diabetes mellitus is granted.



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


